Per Curiam:

Upon the hearing of the appellee’s motion to dismiss the appeal because the appellant has failed to give security for costs, notwithstanding the extension of time heretofore granted him for that purpose, the appellant represents that he has been unable to give such security and asks a further extension of time within which to do so. The court finds that although the appeal has been pending here since May 2, 1911, the appellant has not filed an abstract or brief or in any way shown that there was substantial merit in his appeal. The motion to dismiss is therefore sustained.